Citation Nr: 1325508	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  01-02 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to August 31, 2004, for the award of a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1986 to September 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Buffalo, New York, Regional Office (RO) which, in pertinent part, denied a TDIU.  In June 2008, the RO granted a TDIU and effectuated the award as of August 31, 2004.  In January 2010, the Board, in pertinent part, denied an effective date prior to August 31, 2004, for the award of a TDIU.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In July 2010, the Court granted the Parties' Motion for Partial Remand; vacated that portion of the January 2010 Board decision which denied an effective date prior to August 31, 2004, for the award of a TDIU; and remanded the issue to the Board of additional action.  In January 2011, the Board remanded the Veteran's appeal to the RO for additional action.  

In February 2012, the Board, in pertinent part, denied an effective date prior to August 31, 2004, for the award of a TDIU.  The Veteran subsequently appealed to the Court.  

In September 2012, the Court granted the Parties' Motion for Remand; vacated that portion of the February 2012 Board decision which denied an effective date prior to August 31, 2004, for the award of a TDIU; and remanded the issue to the Board of additional action.  In February 2013, the Board remanded the Veteran's appeal to the RO for additional action.  The Board has reviewed both the physical claims file and the "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that an effective date in 1991 is warranted for the award of a TDIU as he was only marginally employed due to his service-connected disabilities since that time.  See 38 C.F.R. § 4.16 ("Marginal employment shall not be considered substantially gainful employment.  [It exists] when a veteran's earned annual income does not exceed the amount established by the [Census Bureau] as the poverty threshold for one person.").  

In reviewing the record, the Board observes that the documentation of record as to the Veteran's employment prior to August 31, 2004, is in apparent conflict.  An August 2002 Special Report of Training (VA Form 21-1905d) indicates that the Veteran started working as a manager at Auto Zone in July 2002 and was paid $10.00 an hour.  A September 2002 Special Report of Training (VA Form 21-1905d) relates that the Veteran was still working as a manager at Auto Zone.  A November 2006 "Your Social Security Statement" from the Social Security Administration (SSA) states that the Veteran's total earnings for SSA and Medicare purposes were $7552.00 in 1993; zero in 1994, 1995, 1996, 1997, 1998, 1999, 2000, and 2001; $6765.00 for 2002; $929.00 for 2003; and $5192.00 for 2004.  In his June 2007 Veterans Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that: the most that he had earned in any one year was $7552.00 in 1993; he had been employed 40 hours a week as a utility worker from March 2000 to June 2001 during which time his gross monthly earnings were no higher than $1850.00 and he lost approximately 15 days due to illness; he had been employed 35-40 hours a week as a counter person from March 2001 to July 2001 during which time his gross monthly earnings were no higher than $1500.00 and he lost approximately 10 days due to illness; he had been employed 40 hours a week as a auto parts service manager from July 2001 to October 2002 during which time his gross monthly earnings were no higher than $2500.00 and he lost approximately 10-20 days due to illness; he had been employed 40 hours a week as a tech support specialist from November 2002 to May 2003 during which time his gross monthly earnings were no higher than $1600.00 and he lost approximately 15-20 days due to illness; and he had been employed "40+" hours a week as a sprinkler installer from May 2003 to November 2004 during which his gross monthly earnings were no higher than $2500.00 and he lost approximately 10-20 days due to illness; and he had been last employed on a full-time basis in August 2004.  A March 2008 Individual Employment Assessment from C. Barchi, M.Ed., states that the Veteran "never earned more than $8K during any year after 1991 and that he has documentation regarding his post-military earnings."  The documentation referred to in that report is not of record.  VA should obtain all relevant documentation which is relevant to the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to his earnings between 1991 and 2004 including that referenced in the March 2008 Individual Employment Assessment for incorporation into the record.  

2.  Then readjudicate the issue of an effective date prior to August 31, 2004, for the award of a TDIU. If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

	(CONTINUED ON NEXT PAGE)


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

